Title: From Thomas Jefferson to the Agents for the United States in France, 5 October 1787
From: Jefferson, Thomas
To: Agents for the U.S. In France



Sir
Paris Octob. 5. 1787

The government having at my request called on the farmers general for a state of their purchases of tobacco agreeable to the conditions of the order of Berni, and just now furnished me with a copy of it, I send you an extract of that part which concerns your port in hopes you will do me the favor to examine whether it be just and to certify any errors you may discover in it on unquestionable certainty. Be pleased also to note whether the tobaccoes came in American or French bottoms, and whether their real tare only was deducted, these circumstances being omitted in the state of the farmers.

I must ask you too to do this without the loss of a moment, as the term of the order is so nearly expired as scarcely to leave time to complete its execution. The impossibility of my knowing whether their state be true or not will I hope be a sufficient apology for my giving you this trouble. I have the honor to be with much respect Sir, your most obedient & most humble Servant,

Th: Jefferson

